ORDER

PER CURIAM:
AND NOW, this 6th day of August, 2003, on certification by the Disciplinary Board that the respondent, RAYMOND T. LE BON, who was suspended by Order of this Court dated January 31, 2002, for a period of one year, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or *332disbarment, RAYMOND T. LE BON, is hereby reinstated to active status, effective immediately.